           Case 7:21-cv-00492-PMH Document 6 Filed 01/22/21 Page 1 of 5




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 EDWINA SODERBLOM,

                                  Plaintiff,
 v.                                                           ORDER

 URSTADT BIDDLE PROPERTIES, INC.                              21-CV-00492 (PMH)
 d/b/a TOWNE CENTRE AT SOMERS and
 CVS PHARMACY, INC.,
                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On or about January 7, 2021, Plaintiff Edwina Soderblom commenced an action in the

Supreme Court of the State of New York, County of Westchester against Defendants Urstadt

Biddle Properties, Inc. d/b/a Towne Centre at Somers (“Urstadt”) and CVS Pharmacy, Inc. (“CVS”

and collectively, “Defendants”) by the service and filing of a Summons and Complaint. (Doc. 4,

“Not. of Removal ¶ 1; Doc. 4-1, “Compl.”). On January 20, 2021, CVS removed this action from

state court pursuant to 28 U.S.C. §§ 1441 and 1446. (Not. of Removal ¶¶ 3, 7-8).

        Federal courts “have an independent obligation to determine whether subject-matter

jurisdiction exists, even in the absence of a challenge from any party.” Nguyen v. FXCM Inc., 364

F. Supp. 3d 227, 237 (S.D.N.Y. 2019) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514

(2006)). For the reasons set forth below, the Court finds that it does not have subject-matter

jurisdiction over this action pursuant to 28 U.S.C. § 1332 and remands the case to the state court

from which it was removed.

        Pursuant to 28 U.S.C. § 1441, “any civil action brought in state court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant.” 28 U.S.C.

§ 1441(a). “The [federal] district courts shall have original jurisdiction of all civil actions where



                                                        1
          Case 7:21-cv-00492-PMH Document 6 Filed 01/22/21 Page 2 of 5




the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

is between—(1) citizens of different States.” 28 U.S.C. § 1332(a). “The Supreme Court has held

that the party asserting diversity jurisdiction in federal court has the burden of establishing the

existence of the jurisdictional amount in controversy.” Villafana v. So, No. 13-CV-180, 2013 WL

2367792, at *1 (S.D.N.Y. May 29, 2013) (quoting Lupo v. Human Affairs Int’l, Inc., 28 F.3d 269,

273 (2d Cir. 1994)). While a defendant need not “prove the amount in controversy to an absolute

certainty,” the defendant “has the burden of proving that it appears to a reasonable probability that

the claim is in excess of the statutory jurisdictional amount.” Id. (quoting Mehlenbacher v. Akzo

Nobel Salt, Inc., 216 F.3d 291, 296 (2d Cir. 2000)). “[I]f the jurisdictional amount is not clearly

alleged in the plaintiff’s complaint, and the defendants’ notice of removal fails to allege facts

adequate to establish that the amount in controversy exceeds the jurisdictional amount, federal

courts lack diversity jurisdiction as a basis for removing the plaintiff’s action from state court.” Id.

(quoting Lupo, 28 F.3d at 273–74).

       Plaintiff’s Complaint alleges that she was injured while walking on uneven and/or broken

pavement with a shopping cart due to Defendants’ alleged negligence. (Compl. ¶¶ 65-71). In an

action to recover damages for personal injuries in New York, a plaintiff’s complaint “shall contain

a prayer for general relief but shall not state the amount of damages to which the pleader deems

[herself] entitled.” N.Y. C.P.L.R. § 3017(c). Thus, Plaintiff’s Complaint does not state a specific

sum of money she seeks to recover from Defendants and asserts only that she seeks “a sum of

money exceeding the jurisdictional limits of all other court[s].” (Compl. ¶ 80). If removal of a civil

suit from state court to federal court is premised on 28 U.S.C. § 1332(a) and “[s]tate practice . . .

does not permit demand for a specific sum,” removal is proper only “if the district court finds, by




                                                   2
          Case 7:21-cv-00492-PMH Document 6 Filed 01/22/21 Page 3 of 5




the preponderance of the evidence, that the amount in controversy exceeds [$75,000].” 28. U.S.C.

§ 1446(c)(2).

       In its Notice of Removal, CVS asserts that “there exists original jurisdiction in the District

Court of the United States as provided in 28 U.S.C. Section 1332.” (Not. of Removal ¶ 6).

According to CVS, complete diversity exists because it is a citizen of Rhode Island, Urstadt is a

citizen of Maryland, and Plaintiff is a citizen of New York. (Id. ¶¶ 4-5). Defendants further assert

that the amount in controversy “could exceed” $75,000.00 if Plaintiff’s “allegations are ultimately

proven.” (Id. ¶ 6). CVS’s hypothesis relies on Plaintiff’s allegations that “she sustained severe,

serious, permanent and protracted personal injuries” (id.); “that she suffered great physical pain

and mental anguish, and was rendered sick, sore, lame and disabled and is permanently injury

[sic]” (id.); and that she was “confined to a hospital and . . . compelled to undergo medical care

and treatment and is incapacitated from her lifestyle” (id.). As stated above, Plaintiff’s Complaint

does not identify an amount in controversy. See Compl. ¶ 80. CVS provides the Court no other

support for its assertion that the amount in controversy exceeds $75,000.

       Pursuant to the removal statute, “if the case stated by the initial pleading is not removable,

a notice of removal may be filed within 30 days after receipt by the defendant, through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from which it may first

be ascertained that the case is one which is or has become removable.” 28 U.S.C.A. § 1446(b)(3).

Furthermore, “[i]f the case stated by the initial pleading is not removable solely because the amount

in controversy does not exceed the amount specified in section 1332(a), information relating to the

amount in controversy in the record of the State proceeding, or in responses to discovery, shall be

treated as an ‘other paper’ under subsection (b)(3).” Id. at (c)(3)(A). The removal statute “is to be

strictly construed.” Quintana v. Werner Enterprises, Inc., No. 09-CV-7771, 2009 WL 3756334, at



                                                 3
           Case 7:21-cv-00492-PMH Document 6 Filed 01/22/21 Page 4 of 5




*1 (S.D.N.Y. Nov. 2, 2009) (citing Whitaker v. American Telecasting, Inc., 261 F.3d 196, 201 (2d

Cir. 2001)).

       There is no indication in the Notice of Removal or otherwise on this docket of any written

response by Plaintiff to any discovery demands, and no “other paper” has been proffered which

sets forth the amount in controversy. This Court has also undertaken to review the electronic docket

in the state court proceeding. That docket is similarly devoid of any written indication of the

amount in controversy. In fact, it reveals that the Complaint and the Notice of Removal are the

sole documents on the docket. (See Index No. 50218/2021, NYSCEF Doc. Nos. 1-2). Thus, the

only allegation of the amount in controversy is CVS’s allegation that “a verdict in this matter could

exceed $75,000.00”. (Not. of Removal ¶ 6).

       “It is well-settled that the Second Circuit has a ‘bright line rule’ that the 30-day ‘removal

clock does not start to run until the plaintiff serves the defendant with a paper that explicitly

specifies the amount of monetary damages sought.’” Johnson v. Home Depot U.S.A., Inc., No. 19-

CV-3476, 2019 WL 5287969, at *2 (E.D.N.Y. Oct. 18, 2019) (quoting Moltner v. Starbucks Coffee

Co., 624 F.3d 34, 38 (2d Cir. 2010) (emphasis added)). Because the Court concludes that

Defendants have failed to satisfy their burden of establishing that the amount in controversy

exceeds $75,000 and there is no allegation of Plaintiff’s service of any paper specifying the amount

of damages that would start the 30-day removal clock, this Court holds that removal from state

court was improper. Accordingly, the action is remanded to the state court from which it was

removed.

       The Clerk is directed to send a copy of this Order to the Supreme Court of the State of New

York, County of Westchester, and to close this case.




                                                 4
        Case 7:21-cv-00492-PMH Document 6 Filed 01/22/21 Page 5 of 5




                                              SO ORDERED.

Dated: New York, New York
       January 22, 2021
                                              ____________________________
                                              Philip M. Halpern
                                              United States District Judge




                                     5
